UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) (Registrant's telephone number, including area code): (414) 765-6609 Date of fiscal year end:April 30, 2012 Date of reporting period:April 30, 2012 Item 1. Reports to Stockholders. SiM Dynamic Allocation Diversified Income Fund SiM Dynamic Allocation Balanced Income Fund SiM Dynamic Allocation Equity Income Fund Annual Report April 30, 2012 SiM Dynamic Allocation Funds May 23, 2012 Dear Fellow Shareholder: We are pleased to present our combined annual report for the SiM Dynamic Allocation Diversified Income Fund (NASDAQ: SDDAX, SDDCX), the SiM Dynamic Allocation Balanced Income Fund (NASDAQ: SDBAX, SDBCX) and the SiM Dynamic Allocation Equity Income Fund (NASDAQ: SDEAX, SDECX) for the fiscal period ended April 30, 2012. At the end of the period, the combined net asset value of the Funds was $46.7 million. The SiM Dynamic Allocation Funds, which were launched on June 21, 2011, seek to provide investors with a combination of current income generation, long-term capital preservation, and potential growth opportunities within an appropriate risk and portfolio positioning framework.Each Fund is an actively managed combination of primarily ETFs, allowing for efficient diversification through dynamic allocation.While all of our Funds hold the same securities, the individual Fund’s specific risk management, risk positioning, and Fund positioning across asset classes, style, sectors, size, industry, country, quality and maturity, determine the overall strategy for each of the Funds. The Diversified Income Fund emphasizes growth of income, with some long-term capital appreciation, while the Balanced Income Fund seeks to provide total return through both capital appreciation and growth of income, and the Equity Income Fund focuses on long-term capital appreciation, with some growth of income. All of our Funds seek to benefit from the income bias inherent in our investment philosophy. Through a disciplined and methodical investment process, SiM has established a long-term approach to ascertain value within the asset allocation and high yield markets – while ever cognizant of the importance of income as a component of total return. Combining a high quality, focused and experienced team with proven investment approaches provides the foundation for achieving long-term client objectives. Fund Performance Overview For the period since inception to April 30, 2012, we were very pleased with the performance of all three Funds.As shown in the performance charts below, all three Funds significantly outperformed their respective Morningstar peer group category averages.Although the Funds lagged their passive blended benchmarks, these benchmarks do not include exposure to international holdings and as a result will diverge from the peer group category averages during periods of significant relative performance variances between domestic and international holdings, as was the case in both performance periods on the following charts. 1 SiM Dynamic Allocation Funds Performance Chart Since Inception (June 21, 2011) Performance through April 30, 2012 Since-Inception Return Since-Inception Return Since-Inception Return Diversified Income Fund Balanced Income Fund Equity Income Fund Morningstar Conservative Morningstar Moderate Morningstar Aggressive Allocation Category Allocation Category Allocation Category 65-35 BC 35-65 BC 15-85 BC Agg-R3000 Benchmark Agg-R3000 Benchmark Agg-R3000 Benchmark BarCap US BarCap US BarCap US Aggregate Bond Index Aggregate Bond Index Aggregate Bond Index 5.93 Russell 3000 Index Russell 3000 Index Russell 3000 Index Six Month Performance through April 30, 2012 6 Month 6 Month 6 Month Return Return Return Diversified Income Fund Balanced Income Fund Equity Income Fund Morningstar Conservative Morningstar Moderate Morningstar Aggressive Allocation Category Allocation Category Allocation Category 65-35 BC 35-65 BC 15-85 BC Agg-R3000 Benchmark Agg-R3000 Benchmark Agg-R3000 Benchmark BarCap US BarCap US BarCap US Aggregate Bond Index Aggregate Bond Index Aggregate Bond Index Russell 3000 Index Russell 3000 Index Russell 3000 Index Fund performance shown is for Class A, without load, which if included would lower overall returns. Performance data source is Morningstar, Inc.Since-Inception date is June 21, 2011.Category returns are Category average returns. For Diversified Income Fund: Gross expense: Class A: 2.49% Class C: 3.24%Net Expense*: Class A:1.60% Class C: 2.35% For Balanced Income Fund: Gross expense: Class A: 2.48% Class C: 3.23%Net Expense*: Class A:1.59% Class C: 2.34% For Equity Income Fund: Gross expense: Class A: 2.47% Class C: 3.22%Net Expense*: Class A:1.58% Class C: 2.33% *The adviser has contractually agreed to expense reductions through at least August 28, 2012. The performance quoted represents past performance, which does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Funds may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-855-746-3863. Short term performance, in particular, is not a good indication of the Funds’ future performance, and an investment should not be made based solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. 2 SiM Dynamic Allocation Funds For the period since inception to April 30, 2012, stocks managed to outperform bonds, as measured by the Russell 3000® Index (+8.73%) and the Barclays Capital Aggregate Bond Index (+5.93%).On an absolute basis the SiM Dynamic Allocation Funds’ Large Cap Growth, Real Estate Investment Trust (REITs), and Intermediate-Term U.S. Treasury holdings outperformed all other asset classes during the period, while the International Equity asset classes (both Developed and Emerging) were the underperformers, and were the only two asset classes in the Funds to post negative returns.Following are specific contributors and detractors from individual Fund performance. SiM Diversified Income Fund Since Inception (June 21, 2011) Performance through April 30, 2012 The Diversified Income Fund’s overweight exposure to High Yield Bonds was a primary contributor to performance as these holdings significantly outperformed the Barclays Capital Aggregate Bond Indexfor this period.The underweighting of Mortgage-Backed Securities (both on a core/strategic and short-term/tactical basis) was favorable to performance due to their below average returns as compared to the Fund’s other fixed-income asset classes.On the equity side, the core underweight allocation to International Developed Stocks also added to Fund performance. On the other hand, the Fund’s tactical overweight positioning in cash hindered performance for the period.The Fund’s core overweight exposure to Convertible Securities was also a primary detractor, as this asset class underperformed the broad equity market as measured by the Russell 3000® Index. The Fund ended the period with a general composition of 63% Fixed-Income, 13% Income REITs, 9% Income Hybrids, and 15% Equities, diversified across more than 30 individual asset classes.We continue to position the Fund in accordance with the below listed themes, as guided by our proprietary Economic and Investment Outlook. SiM Balanced Income Fund Since Inception (June 21, 2011) Performance through April 30, 2012 The Balanced Income Fund’s core underweight allocation to International Developed Stocks was a primary contributor to performance as these holdings significantly underperformed the U.S. broad equity market as measured by the Russell 3000® Index.The Fund’s overweight exposure to High Yield Bonds also contributed to performance as these holdings outperformed the Barclays Capital Aggregate Bond Index for this period.The underweighting of Mortgage-Backed Securities (MBS) (both on a core/strategic and short-term/tactical basis) was favorable to performance due to their below average returns as compared to other fixed-income asset classes in the Fund. On the other hand, the Fund’s core overweight exposure to Convertible Securities was a primary detractor to performance, as this asset class underperformed the broad equity market as measured by the Russell 3000® Index.The Fund’s tactical overweight positioning in cash also hindered performance for the period.While international emerging markets struggled, underperforming the U.S. broad equity market (as measured by the Russell 3000® Index), the Fund’s core overweight allocation to this asset class, in particular to BRICs (Brazil, Russia, India, China), detracted from performance. The Fund ended the period with a general composition of 27% Fixed-Income, 12% Income REITs, 7% Income Hybrids, and 54% Equities, diversified across more than 30 asset classes.We continue to position the Fund in accordance with the below listed themes, as guided by our proprietary Economic and Investment Outlook. SiM Equity Income Fund Since Inception (June 21, 2011) Performance through April 30, 2012 The Equity Income Fund’s core and tactical underweight allocations to International Developed Stocks was the primary contributor to performance as these holdings significantly underperformed the U.S. broad equity market as measured by the Russell 3000® Index.The Fund’s core underweighting of Large Cap Value holdings added to performance due to their below average returns as compared to the Fund’s other equity asset classes.The Fund’s 3 SiM Dynamic Allocation Funds overweight allocation to technology stocks assisted in the outperformance of the Fund’s Large Cap Growth asset class versus its benchmark index, and proved to be a top contributor. On the other hand, the Fund’s tactical overweight positioning in cash hindered Fund performance for the period.The Fund’s core overweight exposure to Convertible Securities was also a primary detractor to performance, as this asset class underperformed the broad equity market as measured by the Russell 3000® Index.International emerging markets struggled, underperforming the U.S. broad equity market (as measured by the Russell 3000® Index), and as a result the Fund’s overweight allocation to this asset class, and in particular to BRICs, detracted from performance. The Fund ended the period with a general composition of 12% Fixed-Income, 12% Income REITs, 5% Income Hybrids, and 71% Equities, and diversified across more than 30 asset classes.We continue to position the Fund in accordance with the below listed themes, as guided by our proprietary Economic and Investment Outlook. Positioning Themes as Guided by Economic and Investment Outlook • Maintain meaningful High Yield/Corporate exposure; neutral MBS holdings, underweightU.S./Developed Government Bonds • Selectively utilize MBS REITs as a fixed-income substitute for MBS • Maintain diversity across equity style/size, with a slight bias toward Small and Mid Cap Growth • Diversified sector allocations - overweight Technology/Health Care/Consumer Staples, moderate exposure to resurgent U.S. banks • Utilize Preferreds, Utilities and equity REITs for “Soft” Value/Financials and yield exposure • Preferred/Convertible exposure overweight – “Efficient Diversification”; yields • International emerging markets attractive – overweight BRICs despite current cost pressures as inflation expected to moderate/easing Instituted, pro-growth policies emerge A Look Back and Look Forward Since the Funds launched in June of 2011 and through the end of the current period, global equity and bond markets were characterized by slowly improving fundamentals and an increasing willingness of investors to come back into the market. Corporate profits were relatively strong, and consumers continued to deleverage and as a result began to increase spending in 2012. These trends supported the positive equity market performance as evidenced by an almost 10% rise in the S&P 500® Index over the period. This rise was not without its fits and starts, and volatility continued to mark both U.S. and global markets. The stubborn U.S. unemployment situation, the daunting U.S. deficit, and unease in Europe over the financial condition of Greece and Spain held the markets back from an even better performance. We expect these trends to continue in the next year, with U.S. gross domestic product (“GDP”) showing moderate growth of 2.5% and global GDP growing 3.5%. The corporate sector should continue to generate solid profits and build their balance sheets. Consumer spending will likely also provide support to the U.S. economy as layoffs subside, and housing becomes less of a drag on disposable incomes. Europe will likely continue to struggle as fiscal restraints, tax pressures, energy costs, and politics could pose threats to growth. Despite this headwind we expect strengths in the U.S. and emerging markets to offset weakness in Europe. Inflation should remain subdued as moderate global growth rates will likely put a dampener on any price increase pressures. With these market characteristics, we expect that equity and certain types of fixed income risk will be rewarded. We are optimistic about the U.S. equity market, particularly in the health care, technology and financial sectors. Interest rates should continue at historically low levels for the foreseeable future, which we believe makes for a positive risk/reward balance in high yield fixed income and mortgage backed REITs. Globally, we see opportunities in emerging markets, but not in Europe at the moment. 4 SiM Dynamic Allocation Funds Conclusion Expect market volatility to continue as every bump in the road will be emphasized in media coverage.This volatility should create opportunities for investors to acquire equities and other holdings at favorable valuations.In light of this outlook, we believe the Funds are positioned appropriately to take advantage of the market conditions described above. The SiM team will continue to diligently monitor both economic and market events, and seek to position the Funds in order to combine our proprietary long-term strategic foundation with our near-term selective tactical tilts. Sincerely, Randy Yoakum, CFA Chief Executive Officer/Portfolio Manager Strategic Income Management, LLC Please see next page for full disclosures. 5 SiM Dynamic Allocation Funds Mutual fund investing involves risk.Principal loss is possible.Because the Funds are “fund of funds,” an investor will indirectly bear the principal risks of the underlying funds, including but not limited to, risks associated with smaller companies, foreign securities, emerging markets, high yield bonds, fixed income investments and commodities. Each of the Funds will bear its share of the fees and expenses of the underlying funds. Shareholders will pay higher expenses than would be the case if making direct investments in the underlying funds. Because the Funds invest in ETFs and ETNs, they are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s or ETN’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investment by the Funds in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities. The Funds’ investments in REITs will be subject to the risks associated with the direct ownership of real estate.Diversification does not assure a profit or protect against a loss in a declining market. Barclays Capital Aggregate Bond Index is a broad based index composed of U.S. dollar denominated, investment grade, fixed-rate taxable bonds which includes treasuries, government-related securities, mortgage backed securities, asset backed securities, and commercial mortgage backed securities. Russell 3000® Index measures the performance of the largest 3000 U.S. companies representing approximately 98% of the investable U.S. equity market. The Russell 3000 Index is constructed to provide a comprehensive, unbiased, and stable barometer of the broad market and is completely reconstituted annually to ensure new and growing equities are reflected. Morningstar Conservative Allocation: Conservative-allocation portfolios seek to provide both capital appreciation and income by investing in three major areas: stocks, bonds, and cash. These portfolios tend to hold smaller positions in stocks than moderate-allocation portfolios. These portfolios typically have 20% to 50% of assets in equities and 50% to 80% of assets in fixed income and cash. Morningstar Moderate Allocation: Moderate-allocation portfolios seek to provide both capital appreciation and income by investing in three major areas: stocks, bonds, and cash. These portfolios tend to hold larger positions in stocks than conservative-allocation portfolios. These portfolios typically have 50% to 70% of assets in equities and the remainder in fixed income and cash. Morningstar Aggressive Allocation: Aggressive-allocation portfolios seek to provide both capital appreciation and income by investing in three major areas: stocks, bonds, and cash. These portfolios tend to hold larger positions in stocks than moderate-allocation portfolios. These portfolios typically have 70% to 90% of assets in equities and the remainder in fixed income and cash. An investment cannot be made directly in an index. The S&P 500® Index is a market-value weighted index consisting of 500 stocks chosen for market size, liquidity, and industry group representation. GDP is the amount of goods and services produced in a year, in a country. The information provided herein represents the opinion of the fund manager and is not intended to be a forecast of future events or a guarantee of future results. Fund holdings and sector allocations are subject to change at any time and should not be considered recommendations to buy or sell any security.Please refer to the Schedule of Investments in this report for a complete list of fund holdings. Must be preceded or accompanied by a prospectus.Please refer to the prospectus for important information about the investment company including investment objectives, risks, charges and expenses. The SiM Dynamic Allocation Funds are distributed by Quasar Distributors, LLC. 6 SiM Dynamic Allocation Diversified Income Fund Comparison of the change in value of a $10,000 investment in the SiM Dynamic Allocation Diversified Income Fund – Class A shares vs the Barclays Capital U.S. Aggregate Bond Index, the Russell 3000® Index and the Blended Index Since Total Return: Inception1 SiM Dynamic Allocation Diversified Income Fund – Class A (without sales load) 5.71% SiM Dynamic Allocation Diversified Income Fund – Class A (with sales load) 1.74% SiM Dynamic Allocation Diversified Income Fund – Class C (without CDSC) 4.99% SiM Dynamic Allocation Diversified Income Fund – Class C (with CDSC) 3.99% Barclays Capital U.S. Aggregate Bond Index 5.93% Russell 3000® Index 8.73% 65% Barclays Capital U.S. Aggregate Bond Index/ 35% Russell 3000® Index (Blended Index) 7.30% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-855-746-3863. This chart illustrates the performance of a hypothetical $10,000 investment made in the Fund on its inception date, June 21, 2011.Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect.In the absence of fee waivers,returns would be reduced.Class A shares may be subject to a 3.75% front-end sales load.Class C shares may be subject to a contingent deferred sales charge (“CDSC”) on redemptions held for twelve months or less after purchase.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.This chart does not imply any future performance. Barclays Capital U.S. Aggregate Bond Index is a broad based index composed of U.S. dollar denominated, investment grade, fixed-rate taxable bonds which includes treasuries, government-related securities, mortgage backed securities, asset backed securities, and commercial mortgage backed securities. The Russell 3000® Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market. Indices do not incur expenses and are not available for investment. 1The Fund commenced operations on June 11, 2011. 7 SiM Dynamic Allocation Balanced Income Fund Comparison of the change in value of a $10,000 investment in the SiM Dynamic Allocation Balanced Income Fund – Class A shares vs the Barclays Capital U.S. Aggregate Bond Index, the Russell 3000® Index and the Blended Index Since Total Return: Inception1 SiM Dynamic Allocation Balanced Income Fund – Class A (without sales load) 5.23% SiM Dynamic Allocation Balanced Income Fund – Class A (with sales load) -0.54% SiM Dynamic Allocation Balanced Income Fund – Class C (without CDSC) 4.53% SiM Dynamic Allocation Balanced Income Fund – Class C (with CDSC) 3.53% Barclays Capital U.S. Aggregate Bond Index 5.93% Russell 3000® Index 8.73% 35% Barclays Capital U.S. Aggregate Bond Index/ 65% Russell 3000® Index (Blended Index) 8.14% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-855-746-3863. This chart illustrates the performance of a hypothetical $10,000 investment made in the Fund on its inception date, June 21, 2011.Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect.In the absence of fee waivers,returns would be reduced.Class A shares may be subject to a 5.50% front-end sales load.Class C shares may be subject to a contingent deferred sales charge (“CDSC”) on redemptions held for twelve months or less after purchase.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.This chart does not imply any future performance. Barclays Capital U.S. Aggregate Bond Index is a broad based index composed of U.S. dollar denominated, investment grade, fixed-rate taxable bonds which includes treasuries, government-related securities, mortgage backed securities, asset backed securities, and commercial mortgage backed securities. The Russell 3000® Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market. Indices do not incur expenses and are not available for investment. 1The Fund commenced operations on June 11, 2011. 8 SiM Dynamic Allocation Equity Income Fund Comparison of the change in value of a $10,000 investment in the SiM Dynamic Allocation Equity Income Fund – Class A shares vs the Barclays Capital U.S. Aggregate Bond Index, the Russell 3000® Index and the Blended Index Since Total Return: Inception1 SiM Dynamic Allocation Equity Income Fund – Class A (without sales load) 4.66% SiM Dynamic Allocation Equity Income Fund – Class A (with sales load) -1.08% SiM Dynamic Allocation Equity Income Fund – Class C (without CDSC) 3.99% SiM Dynamic Allocation Equity Income Fund – Class C (with CDSC) 2.99% Barclays Capital U.S. Aggregate Bond Index 5.93% Russell 3000® Index 8.73% 15% Barclays Capital U.S. Aggregate Bond Index/ 85% Russell 3000® Index (Blended Index) 8.53% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-855-746-3863. This chart illustrates the performance of a hypothetical $10,000 investment made in the Fund on its inception date, June 21, 2011.Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect.In the absence of fee waivers,returns would be reduced.Class A shares may be subject to a 5.50% front-end sales load.Class C shares may be subject to a contingent deferred sales charge (“CDSC”) on redemptions held for twelve months or less after purchase.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.This chart does not imply any future performance. Barclays Capital U.S. Aggregate Bond Index is a broad based index composed of U.S. dollar denominated, investment grade, fixed-rate taxable bonds which includes treasuries, government-related securities, mortgage backed securities, asset backed securities, and commercial mortgage backed securities. The Russell 3000® Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market. Indices do not incur expenses and are not available for investment. 1The Fund commenced operations on June 11, 2011. 9 SiM Dynamic Allocation Diversified Income Fund Allocation of Portfolio Assets at April 30, 2012 (Unaudited) Percentages represent market value as a percentage of total investments. 10 SiM Dynamic Allocation Balanced Income Fund Allocation of Portfolio Assets at April 30, 2012 (Unaudited) Percentages represent market value as a percentage of total investments. 11 SiM Dynamic Allocation Equity Income Fund Allocation of Portfolio Assets at April 30, 2012 (Unaudited) Percentages represent market value as a percentage of total investments. 12 SiM Dynamic Allocation Funds Expense Example at April 30, 2012 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (11/1/11 – 4/30/12). Actual Expenses For each class of the SiM Dynamic Allocation Diversified Income Fund (“Diversified Income Fund”), SiM Dynamic Allocation Balanced Income Fund (“Balanced Income Fund”), and SiM Dynamic Allocation Equity Income Fund (“Equity Income Fund”), two lines are presented in the tables below.The first line for each class provides information about actual account values and actual expenses, with actual net expenses being limited to 1.35% for Class A shares and 2.10% for Class C shares of each Fund per the operating expenses limitation agreement. In addition, you may be assessed a fee for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. To the extent the Funds invest in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example below.The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” for your Fund and class to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes For each class of each Fund, the second line for each class provides information about hypothetical account values and hypothetical expenses based on the respective Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the tables for each class of each Fund is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. 13 SiM Dynamic Allocation Funds Expense Example (Continued) at April 30, 2012 (Unaudited) Diversified Income Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 11/1/11 4/30/12 (11/1/11 – 4/30/12) Class A Actual $ 6.91 Class A Hypothetical (5% return before expenses) $ 6.77 Class C Actual Class C Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.35% and 2.10% for Class A and Class C, respectively, multiplied by the average account value over the period, multiplied by 182 (days in the most recent fiscal half-year)/366 days to reflect the one-half year expense. Balanced Income Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 11/1/11 4/30/12 (11/1/11 – 4/30/12) Class A Actual $ 6.99 Class A Hypothetical (5% return before expenses) $ 6.77 Class C Actual Class C Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.35% and 2.10% for Class A and Class C, respectively, multiplied by the average account value over the period, multiplied by 182 (days in the most recent fiscal half-year)/366 days to reflect the one-half year expense. Equity Income Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 11/1/11 4/30/12 (11/1/11 – 4/30/12) Class A Actual $ 7.03 Class A Hypothetical (5% return before expenses) $ 6.77 Class C Actual Class C Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.35% and 2.10% for Class A and Class C, respectively, multiplied by the average account value over the period, multiplied by 182 (days in the most recent fiscal half-year)/366 days to reflect the one-half year expense. 14 SiM Dynamic Allocation Diversified Income Fund Schedule of Investments at April 30, 2012 Shares Value EQUITIES – 10.2% Real Estate Investment Trusts – 10.2% American Capital Agency Corp. $ Annaly Capital Management, Inc. Hatteras Financial Corp. Invesco Mortgage Capital, Inc. Total Equities (Cost $1,170,288) EXCHANGE-TRADED FUNDS – 85.7% Equity ETFs – 20.3% Consumer Staples Select Sector SPDR Fund Health Care Select Sector SPDR Fund iShares Cohen & Steers Realty Majors Index Fund iShares MSCI EAFE Index Fund iShares MSCI Emerging Markets Index iShares Russell 1000 Growth Index Fund iShares Russell 1000 Value Index Fund iShares Russell 2000 Growth Index Fund iShares Russell 2000 Value Index Fund iShares Russell Midcap Growth Index Fund iShares Russell Midcap Value Index Fund SPDR Barclays Capital Convertible Securities ETF SPDR S&P BRIC 40 ETF Technology Select Sector SPDR Fund Vanguard Growth ETF Vanguard Value ETF Fixed Income ETFs – 65.4% iShares Barclays 7-10 Year Treasury Bond Fund iShares Barclays Credit Bond Fund iShares Barclays MBS Bond Fund iShares Barclays TIPS Bond Fund iShares iBoxx $ High Yield Corporate Bond Fund iShares iBoxx $ Investment Grade Corporate Bond Fund iShares JP Morgan USD Emerging Markets Bond Fund iShares S&P U.S. Preferred Stock Index Fund SPDR Barclays Capital High Yield Bond ETF Total Exchange-Traded Funds (Cost $9,597,177) The accompanying notes are an integral part of these financial statements. 15 SiM Dynamic Allocation Diversified Income Fund Schedule of Investments (Continued) at April 30, 2012 Shares Value SHORT-TERM INVESTMENTS – 4.9% Fidelity Institutional Money Market Portfolio – Class I, 0.20% (a) $ Total Short-Term Investments (Cost $565,339) Total Investments in Securities (Cost ($11,332,804) – 100.8% Liabilities in Excess of Other Assets – (0.8)% ) Net Assets – 100.0% $ ETF – Exchange-Traded Fund (a)Rate shown is the 7-day yield as of April 30, 2012. The accompanying notes are an integral part of these financial statements. 16 SiM Dynamic Allocation Balanced Income Fund Schedule of Investments at April 30, 2012 Shares Value EQUITIES – 6.7% Real Estate Investment Trusts – 6.7% American Capital Agency Corp. $ Annaly Capital Management, Inc. Hatteras Financial Corp. Invesco Mortgage Capital, Inc. Total Equities (Cost $647,938) EXCHANGE-TRADED FUNDS – 91.2% Equity ETFs – 62.6% Consumer Staples Select Sector SPDR Fund Health Care Select Sector SPDR Fund iShares Cohen & Steers Realty Majors Index Fund iShares MSCI EAFE Index Fund iShares MSCI Emerging Markets Index iShares Russell 1000 Growth Index Fund iShares Russell 1000 Value Index Fund iShares Russell 2000 Growth Index Fund iShares Russell 2000 Value Index Fund iShares Russell Midcap Growth Index Fund iShares Russell Midcap Value Index Fund SPDR Barclays Capital Convertible Securities ETF SPDR S&P BRIC 40 ETF Technology Select Sector SPDR Fund Vanguard Growth ETF Vanguard Value ETF Fixed Income ETFs – 28.6% iShares Barclays 7-10 Year Treasury Bond Fund iShares Barclays Credit Bond Fund iShares Barclays MBS Bond Fund iShares Barclays TIPS Bond Fund iShares iBoxx $ High Yield Corporate Bond Fund iShares iBoxx $ Investment Grade Corporate Bond Fund iShares JP Morgan USD Emerging Markets Bond Fund iShares S&P U.S. Preferred Stock Index Fund SPDR Barclays Capital High Yield Bond ETF Total Exchange-Traded Funds (Cost $8,432,883) The accompanying notes are an integral part of these financial statements. 17 SiM Dynamic Allocation Balanced Income Fund Schedule of Investments (Continued) at April 30, 2012 Shares Value SHORT-TERM INVESTMENTS – 2.7% Fidelity Institutional Money Market Portfolio – Class I, 0.20% (a) $ Total Short-Term Investments (Cost $267,645) Total Investments in Securities (Cost ($9,348,466) – 100.6% Liabilities in Excess of Other Assets – (0.6)% ) Net Assets – 100.0% $ ETF – Exchange-Traded Fund (a)Rate shown is the 7-day yield as of April 30, 2012. The accompanying notes are an integral part of these financial statements. 18 SiM Dynamic Allocation Equity Income Fund Schedule of Investments at April 30, 2012 Shares Value EQUITIES – 5.3% Real Estate Investment Trusts – 5.3% American Capital Agency Corp. $ Annaly Capital Management, Inc. Hatteras Financial Corp. Invesco Mortgage Capital, Inc. Total Equities (Cost $1,286,948) EXCHANGE-TRADED FUNDS – 92.5% Equity ETFs – 81.0% Consumer Staples Select Sector SPDR Fund Health Care Select Sector SPDR Fund iShares Cohen & Steers Realty Majors Index Fund iShares MSCI EAFE Index Fund iShares MSCI Emerging Markets Index iShares Russell 1000 Growth Index Fund iShares Russell 1000 Value Index Fund iShares Russell 2000 Growth Index Fund iShares Russell 2000 Value Index Fund iShares Russell Midcap Growth Index Fund iShares Russell Midcap Value Index Fund SPDR Barclays Capital Convertible Securities ETF SPDR S&P BRIC 40 ETF Technology Select Sector SPDR Fund Vanguard Growth ETF Vanguard Value ETF Fixed Income ETFs – 11.5% iShares Barclays 7-10 Year Treasury Bond Fund iShares Barclays Credit Bond Fund iShares Barclays MBS Bond Fund iShares Barclays TIPS Bond Fund iShares iBoxx $ High Yield Corporate Bond Fund iShares iBoxx $ Investment Grade Corporate Bond Fund iShares JP Morgan USD Emerging Markets Bond Fund iShares S&P U.S. Preferred Stock Index Fund SPDR Barclays Capital High Yield Bond ETF Total Exchange-Traded Funds (Cost $21,475,766) The accompanying notes are an integral part of these financial statements. 19 SiM Dynamic Allocation Equity Income Fund Schedule of Investments (Continued) at April 30, 2012 Shares Value SHORT-TERM INVESTMENTS – 2.9% Fidelity Institutional Money Market Portfolio – Class I, 0.20% (a) $ Total Short-Term Investments (Cost $730,645) Total Investments in Securities (Cost ($23,493,359) – 100.7% Liabilities in Excess of Other Assets – (0.7)% ) Net Assets – 100.0% $ ETF – Exchange-Traded Fund (a)Rate shown is the 7-day yield as of April 30, 2012. The accompanying notes are an integral part of these financial statements. 20 SiM Dynamic Allocation Funds Statements of Assets and Liabilities at April 30, 2012 Diversified Balanced Equity Income Fund Income Fund Income Fund ASSETS Investments in securities, at value (cost $11,332,804, $9,348,466 and $23,493,359, respectively) $ $ $ Receivables: Interest 86 59 Due from Adviser (Note 4) — Prepaid expenses Total assets LIABILITIES Payables: Fund shares redeemed Distributions — — Advisory fees — — Administration and fund accounting fees Audit fees Chief Compliance Officer fee Custody fees Legal fees Pricing fees Transfer agent fees and expenses 12b-1 distribution fees Accrued other expenses Total liabilities NET ASSETS $ $ $ CALCULATION OF NET ASSET VALUE PER SHARE Class A Shares Net assets applicable to shares outstanding $ $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value and redemption price per share $ $ $ Maximum offering price per share (Net asset value per share divided by 96.25%, 94.50% and 94.50%, respectively) $ $ $ Class C Shares Net assets applicable to shares outstanding $ $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value and offering price per share (Note 1) $ $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ $ Undistributed net investment income/(loss) — — Accumulated net realized gain on investments Net unrealized appreciation of investments Net assets $ $ $ The accompanying notes are an integral part of these financial statements. 21 SiM Dynamic Allocation Funds Statements of Operations For the Period June 21, 2011* through April 30, 2012 Diversified Balanced Equity Income Fund Income Fund Income Fund INVESTMENT INCOME Income Dividends $ $ $ Interest Total income Expenses Administration and fund accounting fees (Note 4) Advisory fees (Note 4) Transfer agent fees and expenses (Note 4) Registration fees Audit fees Distribution fees – Class A (Note 5) Distribution fees – Class C (Note 5) Chief Compliance Officer fee (Note 4) Custody fees (Note 4) Trustee fees Legal fees Reports to shareholders Pricing fees (Note 4) Miscellaneous expense Total expenses Less: advisory fee waiver and expense reimbursement (Note 4) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Capital gain distributions from regulated investment companies Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ $ $ *Commencement of operations. The accompanying notes are an integral part of these financial statements. 22 SiM Dynamic Allocation Funds Statements of Changes in Net Assets Diversified Balanced Equity Income Fund Income Fund Income Fund June 21, 2011* June 21, 2011* June 21, 2011* through through through April 30, 2012 April 30, 2012 April 30, 2012 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ $ Net realized gain on investments Capital gain distributions from regulated investment companies Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income Class A Shares ) ) ) Class C Shares ) ) ) Total distributions to shareholders ) ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period — — — End of period $ $ $ Includes undistributed net investment income/(loss) of $
